office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw lrpaul postu-109706-12 uilc date may to area_counsel mid-atlantic area tax exempt government entities from branch chief health welfare branch employee_benefits tax exempt government entities subject deductibility of medicare premiums under code sec_162 this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 are all medicare parts in addition to medicare part b insurance that constitutes medical_care coverage under sec_162 must a self-employed_individual pay medicare premiums directly in order for the premiums to be deductible under sec_162 may medicare premiums be deducted under sec_162 for the coverage of a self-employed individual’s spouse dependent or child as defined in sec_152 who as of the end of the taxable_year has not attained age if the self-employed_individual failed to deduct the medicare premiums in calculating the deduction under sec_162 for prior years may the individual file an amended_return to claim the deduction conclusion sec_1 all medicare parts are insurance that constitutes medical_care under sec_162 postu-109706-12 a partner in a partnership may pay the premiums directly and be reimbursed by the partnership or the premiums may be paid_by the partnership in either case the premiums must be reported to the partner as guaranteed payments and the partner must report the guaranteed payments as gross_income on his or her form_1040 a 2-percent shareholder-employee in an s_corporation may pay the premiums directly and be reimbursed by the s_corporation or the premiums may be paid_by the s_corporation in either case the premiums must be reported to the 2-percent shareholder-employee as wages on form_w-2 and the 2-percent shareholder-employee must report this amount as gross_income on his or her form_1040 a sole_proprietor must pay the medicare premiums directly if all the requirements of sec_162 are satisfied medicare premiums may be deducted under sec_162 for coverage of the self-employed individual’s spouse dependent or a child as defined in sec_152 who as of the end of the taxable_year has not attained age self-employed individuals who failed to deduct medicare premiums for prior years may file an amended_return to claim the deduction law and analysis sec_162 allows an individual who is an employee within the meaning of sec_401 to take a deduction in computing adjusted_gross_income sole proprietors partners in a partnership and 2-percent shareholders in an s_corporation are employees for this purpose the deduction in sec_162 is for amounts paid during the taxable_year for insurance that constitutes medical_care for the taxpayer his or her spouse dependents or a child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age the deduction is not allowed to the extent that the amount of the deduction exceeds the earned_income within the meaning of sec_401 derived by the taxpayer from the trade_or_business with respect to which the plan providing the medical_care coverage is established also under sec_162 the deduction is not allowed for amounts during a month in which the taxpayer is eligible to participate in any subsidized health plan maintained by an employer of the taxpayer or of the spouse of the taxpayer notice_2008_1 2008_1_cb_251 provides guidance on the sec_162 deduction for 2-percent s_corporation shareholder-employees a 2-percent shareholder-employee in an s_corporation who otherwise meets the requirements of sec_162 l is eligible for the deduction under sec_162 l if the plan providing the medical_care coverage for the 2-percent shareholder-employee is established by the s_corporation revrul_91_26 1991_1_cb_184 a plan providing medical_care coverage the amendment to sec_162 allowing deduction of health insurance premiums for a self-employed individual’s child as defined in sec_152 who as of the end of the taxable_year has not attained age is effective on date see notice_2010_38 2010_1_cb_682 postu-109706-12 for the 2-percent shareholder-employee in an s_corporation is established by the s_corporation if the s_corporation makes the premium payments for the accident_and_health_insurance policy covering the 2-percent shareholder-employee and his or her spouse or dependents if applicable in the current taxable_year or the 2-percent_shareholder makes the premium payments and furnishes proof of premium payment to the s_corporation and then the s_corporation reimburses the 2-percent shareholder- employee for the premium payments in the current taxable_year if the accident_and_health_insurance premiums are not paid or reimbursed by the s_corporation and included in the 2-percent shareholder-employee's gross_income a plan providing medical_care coverage for the 2-percent shareholder-employee is not established by the s_corporation and the 2-percent shareholder-employee in an s_corporation is not allowed the deduction under sec_162 l as discussed in notice_2008_1 in order for the 2-pecent shareholder-employee to deduct the amount of the accident_and_health_insurance premiums the s_corporation must report the accident_and_health_insurance premiums_paid or reimbursed as wages on the 2-percent shareholder-employee's form_w-2 in that same year in addition the 2-percent shareholder-employee must report the premium payments or reimbursements from the s_corporation as gross_income on his or her form_1040 u s individual_income_tax_return thus for a 2-percent_shareholder and by extension a partner in a partnership the shareholder or partner may claim the deduction under sec_162 only if the requirements of notice_2008_1 are satisfied sole proprietors must pay the medicare premiums directly medicare is insurance that constitutes medical_care under sec_162 therefore all medicare premiums are similar to other health insurance premiums and can be used to compute the deduction under sec_162 this rule also extends to medicare premiums for coverage of a self-employed individual’s spouse dependent or child as defined in sec_152 who as of the end of the taxable_year has not attained age the instructions to form_1040 for p indicate that medicare premiums can be used to compute the deduction under sec_162 the instructions to form_1040 for and prior years omit mention of medicare premiums self-employed individuals who failed to deduct medicare premiums in prior years may file an amended_return to claim a refund subject_to the statute_of_limitations case development hazards and other considerations none with respect to employee fringe_benefits sec_1372 provides that an s_corporation shall be treated as a partnership and any 2-percent_shareholder of the s_corporation shall be treated as a partner of the partnership see also revrul_91_26 1991_1_cb_184
